EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended. 
Amend claim 19 as follows::

“A non-transitory computer readable storage medium, on which a computer program is stored, and when the program is executed by a processor, the steps of the method according to claim 1 are implemented.”

Allowable Subject Matter
Claim(s) 1-19 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention comprises a fine-grained image recognition method using a convolutional neural network for feature extraction of depth features. The closest prior art, Su et al. (US 2021/0233513 A1) shows a similar system which also includes using neural networks to find depth features in audio recognition.  
However, Su fails to disclose “randomly discarding depth features of a set proportion in each group of depth features,” “averaging the diversities of a plurality of groups of normalized salient features to obtain a feature diversity loss,” “weighted fusing the multi-classification cross-entropy loss, the depth feature discrimination loss and the feature diversity loss to obtain a model optimization loss function,” and “using the fine-grained image recognition model to perform an image recognition on an image to be recognized to obtain a class recognition result.”  These features have been added to independent claim 1; therefore, rendering it allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666